Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, and 4-15 were previously pending and subject to a non-final Office Action having a notification date of December 1, 2020 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on April 1, 2021 (the “Amendment”) amending claim 1 and adding new claims 46 and 47.  The present Final Office Action addresses the including pending claims 1, 2, 4-15, 46, and 47 in the Amendment.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 112(a) and (b) set forth in the non-final Office Action have been fully considered and are persuasive.  These rejections have therefore been withdrawn.  However, new rejections under 35 USC 112(b) are set forth herein.
Furthermore, Applicant’s arguments with respect to the claim rejections under 35 USC 101 and 103 set forth in the non-final Office Action have been fully considered but are unpersuasive and are therefore maintained.
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At page 8 of the Amendment, Applicant notes that independent claim 1 has been amended to recite “determining, by one or more processors, if a predetermined hypoglycemia risk threshold is exceeded for the menu item based on the information retrieved by the electronic 
The Examiner disagrees that independent claim 1 does not recite “a mental process” or “certain methods of organizing human activity.”  As set forth in the rejection below, determining an insulin dose to be administered with a meal by way of retrieving information relating to post-prandial glucose data and insulin dose data for previously-consumed meals by a user that are associated with a presently selected meal to determine if a hypoglycemia risk threshold would be exceeded based on post-prandial central tendency values (e.g., averages) of the user for the previous meals, and then outputting a recommended insulin dosage based on the hypoglycemia risk determination value without reference to a carbohydrate content of the selected meal relates to manners of managing personal behavior and relations between people (“certain methods of organizing human activity”) that has been done by humans for many years.  For instance, diabetic patients have for many years considered their risk of hypoglycemia when determining which foods to eat based on post-prandial BG levels after consuming similar foods in the past.  Furthermore, determining whether some predetermined hypoglycemia risk threshold would be exceeded based on post-prandial central tendency values (e.g., averages) of the user for previous meals and then outputting a recommended insulin dosage based on the glucose central tendency value without reference to a carbohydrate content of the selected meal is analogous to an observation/evaluation/judgment/organization that can be practically performed in the human mind or with pen and paper at the currently claimed high level of generality (“a mental process”).  The additional limitations of the database, the electronic device, the one or more 
The 35 USC 101 rejection is maintained.
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
	At page 10 of the Amendment, Applicant asserts:
Applicants respectfully assert that one of ordinary skill in the art would not combine the teachings of Fischell and Otto. Fischell describes a system using a test strip reader, and only describes identifying a hypoglycemia episode based on a single low blood glucose reading. See Ficshell, 27: 57-60 ("When the patient 13 provides a Blood Sample onto a paper strip that is read out by the blood glucose meter 14, that blood glucose meter 14 will indicate the patient's level of blood glucose.") and 28:27-36 ("For example, if the patient 13 at some past occasion had essentially the same conditions of blood glucose, food to be eaten, exercise, etc. as is now sent to the remote computer system 16 and on that prior occasion the remote computer system had sent a recommendation of 15 units of insulin to be delivered and that resulted in too low a subsequent reading of blood glucose, then at this time, the remote computer system would suggest an appropriately lower dose of insulin (for example 13 units) to optimize that patient's blood glucose."  (emphasis added)).  Thus, there is no teaching or suggestion to take multiple readings in a particular post meal time period to determine a central tendency value, which could then be used to determine a risk of hypoglycemia.  For all of the above reasons, Applicants respectfully request withdrawal of the rejections.

	The Examiner disagrees that an ordinary artisan would not have combined the teachings of Fischell and Otto to arrive at the limitations of independent claim 1.  Specifically, Applicant asserts that Fischell discloses assessing hypoglycemia risk based only on a single BG reading (rather than from a plurality of BG readings).  However, and as noted in the rejection below, Fischell does disclose how the database includes a plurality of meal records which would include a plurality of BG readings (column 28, lines 24-42 discusses how the system 16 includes “all the past glycemic history of each patient 13” and for example analyzes the insulin recommendation when the patient had at some past occasion had eaten essentially the same food as now sent to In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  As noted in the rejection below and in the previous non-final Office Action, it would be expected that the consideration of a plurality of meal records regarding a menu item for purposes of determining hypoglycemia risk would provide increased levels of confidence as to such determined risk as compared to doing so based on only a single meal record.  Notably, Applicant did not disagree with this assertion or allege any “new and unexpected result.”  
	Furthermore, while Fishcell (as modified above) discloses wherein the risk of hypoglycemia is determined based at least on a glucose ... value for each meal record of the plurality of meal records, wherein the glucose ... value is determined from the post-prandial glucose data from a post-prandial time period associated with the menu item (column 28, lines 28-34 discusses how on a prior occasion when the patient ate the same food, the patient had too low of a subsequent reading of BG; the BG reading being subsequent means that it was post-prandial) Fischell appears to be silent regarding the glucose value specifically being a glucose central tendency value.
Nevertheless, Otto teaches [0041] that it was known in the healthcare informatics art to evaluate average glucose (central tendency) in each period of time (which can be post-prandial per [0026]) for deviations towards hypoglycemia (risk of hypoglycemia) which would advantageously make use of a glucose value that is more representative of the entire post-prandial time period thereby leading to improved determinations of hypoglycemia risk.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized central tendency values for the meal 
In relation to Applicant’s assertion that “Thus, there is no teaching or suggestion to take multiple readings in a particular post meal time period to determine a central tendency value, which could then be used to determine a risk of hypoglycemia” and assuming such language was specifically recited in independent claim 1, Otto discloses (as noted above) evaluating average glucose (central tendency) in post-prandial time periods to evaluate deviations towards hypoglycemia, where average glucose would be determined from a plurality of BG readings, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized central tendency values for the meal records of Fischell to determine the risk of hypoglycemia as taught by Otto to advantageously make use of a glucose value that is more representative of the entire post-prandial time period thereby leading to improved determinations of hypoglycemia risk.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-15, 46, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the electronic device" in line 3 and “the risk of hypoglycemia” in line 14.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2 and 4-15, 46, and 47 are rejected as depending from rejected claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-15, 46 and 47 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
As claims 1, 2, 4-15, 46 and 47 are directed to a method (i.e., a process), the claims are all within at least one of the four statutory categories.  35 USC 101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial 
Representative independent claim 1 includes limitations that recite an abstract idea.
Specifically, independent claim 1 recites:
A method of determining an insulin dose for administration with the consumption of a meal, the method comprising:
receiving, by the electronic device, a selection of a menu item from one of a plurality of menu items;
retrieving, by the electronic device, information relating to post-prandial glucose data and insulin dose data associated with the menu item from a database, wherein the database comprises a plurality of meal records, an insulin dose administered to the user for each meal records of the plurality of meal records, and post-prandial glucose data associated with each meal record of the plurality of meal records, wherein each meal record corresponds to a meal previously consumed by the user;
determining, by one or more processors, if a predetermined hypoglycemia risk threshold is exceeded for the menu item based on the information retrieved by the electronic device from the database, wherein the information retrieved corresponds to a plurality of meal records related to the menu item, wherein the risk of hypoglycemia is determined based at least on a glucose central tendency value for each meal record of the plurality of meal records, wherein the glucose central tendency value is determined from the post-prandial glucose data from a post-prandial time period associated with the menu item; and
outputting to a display of the electronic device, a recommendation for an insulin dose based on the hypoglycemia central tendency value, without reference to a carbohydrate content of the selected menu item.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because determining an insulin dose to be administered with a meal by way of retrieving information relating to post-prandial glucose data and insulin dose data for previously-consumed meals by a user that are associated with a presently selected meal to determine if a hypoglycemia risk threshold would be exceeded based on post-prandial central tendency values (e.g., averages) of the user for the previous meals, and then outputting a recommended insulin dosage based on the hypoglycemia risk determination value without reference to a carbohydrate content of the selected meal relates to manners of managing personal behavior and relations between people that has been done by human for many years.  For instance, diabetic patients have for many years considered their risk of hypoglycemia when determining which foods to eat based on post-prandial BG levels after consuming similar foods in the past.  Furthermore, the foregoing underlined limitations constitute: (b) “mental processes” because determining whether some predetermined hypoglycemia risk threshold would be exceeded based on post-prandial central tendency values (e.g., averages) of the user for previous meals and then outputting a recommended insulin dosage based on the glucose central tendency value without reference to a carbohydrate content of the selected meal is analogous to an observation/evaluation/judgment/organization that can be practically performed in the human mind or with pen and paper at the currently claimed high level of generality.  
Accordingly, the claim is directed toward at least one abstract idea.

Claims 4, 5, and 9: These claims further define the abstract idea (and thus fail to make the abstract idea any less abstract) because they merely further define the “recommending” step which was indicated as being part of the abstract idea.
Claims 10 and 11: These claims further recite receiving a modification to one of the dose components and updating the recommendation respectively which amount to (a) “certain methods of organizing human activity” because they represent concepts relating to managing human behavior and/or tracking or organizing information”; and/or (b) “a mental process” because the claimed method is analogous to an observation/evaluation/judgment/organization that can be practically performed in the human mind.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).

A method of determining an insulin dose for administration with the consumption of a meal, the method comprising:
receiving, by the electronic device (using computers as tools to carry out the abstract idea as noted below, see MPEP § 2106.05(f)), a selection of a menu item from one of a plurality of menu items;
retrieving, by the electronic device (using computers as tools to carry out the abstract idea as noted below, see MPEP § 2106.05(f)), information relating to post-prandial glucose data and insulin dose data associated with the menu item from a database (using computers as tools to carry out the abstract idea as noted below, see MPEP § 2106.05(f)), wherein the database comprises a plurality of meal records, an insulin dose administered to the user for each meal records of the plurality of meal records, and post-prandial glucose data associated with each meal record of the plurality of meal records, wherein each meal record corresponds to a meal previously consumed by the user;
determining, by one or more processors (using computers as tools to carry out the abstract idea as noted below, see MPEP § 2106.05(f)), if a predetermined hypoglycemia risk threshold is exceeded for the menu item based on the information retrieved by the electronic device from the database (using computers as tools to carry out the abstract idea as noted below, see MPEP § 2106.05(f)), wherein the information retrieved corresponds to a plurality of meal records related to the menu item, wherein the risk of hypoglycemia is determined based at least on a glucose central tendency value for each meal record of the plurality of meal records, wherein the glucose central tendency value is determined from the post-prandial glucose data from a post-prandial time period associated with the menu item; and
visually outputting to a display of the electronic device (using computers as tools to carry out the abstract idea as noted below, see MPEP § 2106.05(f)), a recommendation for an insulin dose based on the hypoglycemia central tendency value, without reference to a carbohydrate content of the selected menu item.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the database, the electronic device, the one or more processors, and the output being a visual output to a display of the electronic device, the Examiner submits that these limitations are instructions to apply the above-noted abstract idea by merely using a computer as a tool to perform the process (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that 
For these reasons, representative independent claim 1 does not recite additional elements that integrate the judicial exception into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2, 7, 12, and 13: These claims specify various features of the “meal records” and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use because they merely add incidental or token additions to the claims that do not alter or affect how the process steps are performed (see MPEP § 2106.05(e)).
Claims 6 and 14: These claims call for displaying various features of the selected menu item (glucose data, consumption frequency, etc.) and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use because they merely add incidental or token additions to the claims that do not alter or affect how the process steps are performed (see MPEP § 2106.05(e)).
Claims 5, 6, 8, 9, and 47: These claims recite further computer-implemented components/steps (electronic device, displaying, etc.) and thus amount to no more than performing the method with a computer components (see MPEP § 2106.05(f)).
Claim 15: This claim merely recites administering the recommended dose and thus amount to no more than applying the abstract idea (see MPEP § 2106.05(f)).

Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the additional limitations of the database, the electronic device, the one or more processors, and the output being a visual output to a display of the electronic device amount to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1, 2, 4-15, 46 and 47 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 9-11, 14, 15, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,171,343 to Fischell et al. (“Fischell”) in view of U.S. Patent App. Pub. No. 2016/0038077 to Otto (“Otto”) and U.S. Patent App. Pub. No. 2017/0106052 to Spat et al. (“Spat”):
Regarding claim 1, Fischell discloses a method of determining an insulin dose for administration with the consumption of a meal (see Figure 10), the method comprising: 
receiving, by the electronic device, a selection of a menu item from one of a plurality of menu items (column 27, lines 62-65 and column 28, lines 13-15: user enters into his/her smart phone 15 the type of food that the patient is about to eat or has just eaten, the type of food being sent to computer system 16); 
retrieving, by the electronic device, information relating to post-prandial glucose data and insulin dose data associated with the menu item from a database (column 28, lines 24-35 discusses how in response to the user inputting a food type into the smart phone 15, the computer system identifies an insulin dose previously administered to the patient in conjunction with eating the same type of food and a resulting blood glucose level of the user (post-prandial glucose data); column 28, lines 24-25 notes that the system has the glycemic history “recorded” which is necessarily in some sort of database; also see column 29, lines 7-29 which discusses how method may be performed entirely from smartphone), wherein the database comprises a plurality of meal records (column 28, lines 24-42 discusses how the system 16 includes “all the past glycemic history of each patient 13” and for example analyzes the insulin recommendation when the patient had at some past occasion had eaten essentially the same food as now sent to the system 16; as all of such “past glycemic history” is thus stored, there are a “plurality of meal records”), an insulin dose administered to a user for each meal record of the plurality of meal records (column 28, line 31-32 discusses the previous insulin dose), and post-prandial glucose data associated with each meal record of the plurality of meal records (column 27, , wherein each meal record corresponds to a meal previously consumed by the user (per the above, each meal record corresponds to food just eaten by the user “mean previously consumed by the user”);
determining, by one or more processors, if a predetermined hypoglycemia risk threshold is exceeded for the menu item based on the information retrieved by the electronic device from the database (column 28, line 33 discusses “too low a subsequent reading of blood glucose” which would necessarily require a determination that some “predetermined hypoglycemia risk threshold” has been exceeded for the menu item (hence labeling the subsequent reading of blood glucose as “too low”) based on the retrieved information),...; and
visually outputting to a display of the electronic device, a recommendation for an insulin dose based on the hypoglycemia risk determination... (column 28, lines 30-40: system suggests insulin dose based on previous dose resulting in too low blood glucose reading (based on hypoglycemia risk; while Figure 13 shows a visually output recommendation))...
While Fischell discloses how the database includes a plurality of “meal records” as noted above and how the determined hypoglycemia risk is based on information from a meal record related to the menu item from the database as also noted above, Fischell appears to be silent a plurality of meal records related to the menu item (i.e., wherein the information retrieved [for determining the hypoglycemia risk] corresponds to a plurality of meal records related to the menu item)
Nevertheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04(V), citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the information based on which the hypoglycemia risk is determined in Fischell to be based on a plurality of meal records for the menu item rather than based on just a single meal record as the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In the present case, it would be expected that the consideration of a plurality of meal records regarding a menu item for purposes of determining hypoglycemia risk would provide increased levels of confidence as to such determined risk as compared to doing so based on only a single meal record.
Furthermore, while Fishcell (as modified above) discloses wherein the risk of hypoglycemia is determined based at least on a glucose ... value for each meal record of the plurality of meal records, wherein the glucose ... value is determined from the post-prandial glucose data from a post-prandial time period associated with the menu item (column 28, lines 28-34 discusses how on a prior occasion when the patient ate the same food, the patient had too low of a subsequent reading of BG; the BG reading being subsequent means that it was post-prandial) Fischell appears to be silent regarding the glucose value specifically being a glucose central tendency value.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized central tendency values for the meal records of Fischell to determine the risk of hypoglycemia as taught by Otto to advantageously make use of a glucose value that is more representative of the entire post-prandial time period thereby leading to improved determinations of hypoglycemia risk.
Still further, while Fischell appears to outputting the recommended insulin dose based on the determined hypoglycemia risk without reference to a carbohydrate content of the selected menu item (e.g., column 7, lines 8-39 and column 28, lines 28-36 discuss determining a recommended insulin dosage based on identifying a previously applied insulin dosage under similar circumstances such as type and quantity of food to be eaten if the patient is about to exercise, etc., and do not reference considering a carbohydrate content of the meal to be consumed), Fischell does not appear to explicitly disclose doing so.
Nevertheless, Spat teaches ([0024]) that it was known in the healthcare informatics art to determine insulin dosages only using historic administered insulin dosages (which necessarily means without reference to carbohydrate content of an upcoming meal) in order to easily implement insulin determining criterion for an objective basis for a future insulin delivery strategy thereby facilitating determination of the recommended insulin dosages ([0026]).


Regarding claim 2, the Fischell/Otto/Spat combination, as specifically combined above, discloses the method of claim 1, and further appears to disclose that carbohydrate content of the meal associated with the meal records is not stored in the database of the processor as discussed at column 23, lines 55-62 (e.g., because Fischell does not appear to explicitly disclose that carbohydrate content of the meal associated with the meal records is stored in the database).
	However, the Fischell/Otto/Spat combination, as specifically combined above, does not appear to explicitly disclose wherein each of the plurality of meal records in the database does not comprise a carbohydrate content of the meal.
Spat, in the same field of endeavor (i.e., healthcare informatics), discloses that an insulin dosage determining criterion may include only historic insulin doses administered to the patient, such as during the previous day ([0024]).  Spat also discloses that medical data is stored in a database 172 and that devices 100 access database 172 for determining insulin dosages ([0096]).  In view of the foregoing and as Spat makes no mention of carbohydrates, then carbohydrates are not included in the database 172 with the historic insulin dosage information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have not included carbohydrate contents of the 

Regarding claim 5, the Fischell/Otto/Spat combination discloses the method of claim 1, further including wherein the step of recommending, by the electronic device, the insulin dose based on the retrieved information comprises: determining, by the electronic device, the recommended insulin dose (Fischell - column 28, lines 30-40 discusses how the system suggests insulin dose based on retrieved previous dose); and displaying the recommended insulin dose to the user on a display of the electronic device along with the user's glucose data (Fischell - column 24, lines 42-45 discusses how all doses to be taken in any time periods are displayed to subject on display; also see column 14, lines 42-46; Figures 9-10; and claim 12 of Fischell).

Regarding claim 9, the Fischell/Otto/Spat combination discloses the method of claim 5, and further including wherein the recommended insulin dose comprises at least two dose components (Fischell - column 22, lines 24-26 discusses correction dosage and subject meal bolus), and wherein the recommended insulin dose is displayed to the user with the at least two dose components (Fischell - column 24, lines 42-45 discusses all doses to be taken in any time periods are displayed to subject on display).

Regarding claim 10, the Fischell/Otto/Spat combination discloses the method of claim 9, further including receiving a modification, by the electronic device, to at least one of the at least two dose components (Fischell - column 17, lines 3-4 and 32-34 discusses determining correction dosage and then determine adjustment factor).

Regarding claim 11, the Fischell/Otto/Spat combination discloses the method of claim 10, further including updating the recommended insulin dose based on the received modification to the at least one of the at least two dose components (Fischell - column 17, lines 40-41 discusses the basal dose to be calculated based upon adjustment factor).

	Regarding claim 14, the Fischell/Otto/Spat combination discloses the method of claim 1, further including wherein the selection of the menu item is input to a meal selection screen displayed on the electronic device, and wherein the meal selection screen comprises the plurality of menu items and an indication of the frequency that each of the plurality of menu items has previously been consumed by the user (Fischell - column 11, lines 58 through column 12, line 8: display plurality of foods on device and quantity of foods previously ingested and transmit to remote processor selected quantity and selected foods; accordingly, Fischell discloses that the user’s meal selection is displayed on a meal selection screen and includes an indication of the frequency that such foods have previously been consumed by the user). 

Regarding claim 15, the Fischell/Otto/Spat combination discloses the method of claim 1, further comprising administering the recommended insulin dose (Fischell - column 23, lines 15-62: as system stores prior recommended basal dosages, then recommended insulin doses are administered).

wherein the post-prandial glucose data from the post-prandial time period spans a multi hour time period ([0034] of Otto discusses how the time periods may be daily time periods which are multi hour time periods, where multi-hour time periods would advantageously provide a longer period over which to monitor the patient thereby providing a more accurate indication of the patient’s BG over time; as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized central tendency values for the meal records of Fischell to determine the risk of hypoglycemia as taught by Otto to advantageously make use of a glucose value that is more representative of the entire post-prandial time period thereby leading to improved determinations of hypoglycemia risk).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,171,343 to Fischell et al. (“Fischell”) in view of U.S. Patent App. Pub. No. 2016/0038077 to Otto (“Otto”) and U.S. Patent App. Pub. No. 2017/0106052 to Spat et al. (“Spat”) as applied to claim 2 above, and further in view of U.S. Patent No. 2016/0339175 to Yan et al. (“Yan”):
Regarding claim 4, the Fischell/Otto/Spat combination discloses the method of claim 2, further including wherein the retrieved information comprises … administered insulin dose for the selected menu item (Fischell - column 28, lines 27-33: recommendation of 15 units sent for “some past occasion”), the method comprising recommending, by the electronic device, the insulin dose based only on the … administered insulin dose and one or more correction parameters (Fischell - column 28, lines 27-36: newly recommended dose is based on prior 15 .
	However, the Fischell/Otto/Spat combination does not appear to specifically disclose the previously administered insulin dose to be the most recently administered dose. 
Yan, in the same field of endeavor (i.e., health care informatics), discloses use of historical insulin dosage information over the previous 24 hours (which would necessarily include the most recently administered dosage information) to determine a patient-specific daily dose (Yan - paragraph [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the insulin dose in the Fischell/Otto/Spat combination based only on the most recently administered dose as in Yan as the claimed invention is merely a combination of old elements, each element in the combination merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g., determining a recommended dose based on the most recent dose history would yield more useful/meaningful results than determining a recommended dose based on older dose history). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,171,343 to Fischell et al. (“Fischell”) in view of U.S. Patent App. Pub. No. 2016/0038077 to Otto (“Otto”) and U.S. Patent App. Pub. No. 2017/0106052 to Spat et al. (“Spat”) as applied to claim 5 above, and further in view of U.S. Patent App. Pub. No. 2004/0137112 to Katz et al. (“Katz”), and further in view of U.S. Patent App. Pub. No. 2009/0054745 to Jennewine (“Jennewine”):
Regarding claim 6, the Fischell/Otto/Spat combination discloses the method of claim 5, and further discloses that a patient’s prior glycemic history is stored by the system (Fischell - column 3, lines 15-19) and that various user data is displayed on subject data display 110 (Fischell - column 15, lines 4-37). 
However, the Fischell/Otto/Spat combination does not appear to specifically disclose wherein the user's glucose data is displayed on a graph with additional glucose data corresponding to one or more previous instances of consumption of the meal of the selected menu item.
Katz, in the same field of endeavor (i.e., health care informatics), discloses ([0018]) graphing blood glucose levels at various time intervals after ingesting a test food.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have graphed the user’s glucose data corresponding to previous instances of consumption of a selected meal in the system of the Fischell/Otto/Spat combination as in Katz in order to allow for the determination of the glycemic index of the patient which allows for the determination of the postprandial effect of the food relative to other foods. 
The Fischell/Otto/Spat/Katz combination does not appear to further specifically disclose that such graphically-depicted glucose data is displayed.  
Jennewine, in the same field of endeavor (i.e., health care informatics), discloses ([0022]) displaying a graph of a user’s glucose data.  


Regarding claim 7, the Fischell/Otto/Spat/Katz/Jennewine combination discloses the method of claim 6, and further including wherein each of the meal records classified as the selected menu item comprises glucose data from a time period of the corresponding meal (Fischell - column 23, lines 17-21).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,171,343 to Fischell et al. (“Fischell”) in view of U.S. Patent App. Pub. No. 2016/0038077 to Otto (“Otto”) and U.S. Patent App. Pub. No. 2017/0106052 to Spat et al. (“Spat”) as applied to claim 5 above, and further in view of U.S. Patent App. Pub. No. 2012/0100601 to Simmons et al. (“Simmons”):
Regarding claim 8, the Fischell/Otto/Spat combination discloses the method of claim 5, and further discloses that the subject can take his/her own glucose value with a glucometer (Fischell - column 14, lines 48-50).
However, the Fischell/Otto/Spat combination does not appear to specifically disclose wherein the electronic device is a reader device, the method further comprising reading in vivo glucose data of the user, by the reader device, from a sensor control device on the body of the user.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a below skin sensor on the patient (a “sensor control device”) for measuring glucose levels in the system of the Fischell/Otto/Spat combination, where the smartphone of the Fischell/Otto/Spat combination would be a “reader device” for reading in vivo glucose data of the user, as in Simmons, to relieve the user from having to repeatedly lance his or her body to collect a blood sample once the sensor is inserted.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,171,343 to Fischell et al. (“Fischell”) in view of U.S. Patent App. Pub. No. 2016/0038077 to Otto (“Otto”) and U.S. Patent App. Pub. No. 2017/0106052 to Spat et al. (“Spat”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2018/0169334 to Grosman et al. (“Grosman”):
Regarding claim 12, the Fischell/Otto/Spat combination discloses the method of claim 1, further including wherein one or more of the plurality of meal records further comprise: … a time of consumption of the meal (Fischell - column 23, lines 18-21 and 55-56); and glucose data of the user from a time period occurring before and after the time of consumption of the meal (Fischell - column 23, lines 18-21 and 33-34).
However, the Fischell/Otto/Spat combination does not appear to specifically disclose the one or more meal records to include a description of the meal.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a description of the meal in each meal record in the system of the Fischell/Otto/Spat combination as in Grosman in order to allow for the determination of the likely nutritional content for a future meal within a prediction horizon.

Regarding claim 13, the Fischell/Otto/Spat/Grosman combination discloses the method of claim 12, and further including wherein the one or more of the plurality of meal records further comprise an image of the meal or the menu item (Fischell - Figures 12A-12B).  

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,171,343 to Fischell et al. (“Fischell”) in view of U.S. Patent App. Pub. No. 2016/0038077 to Otto (“Otto”) and U.S. Patent App. Pub. No. 2017/0106052 to Spat et al. (“Spat”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2017/0049386 to Abraham et al. (“Abraham”):
Regarding claim 47, the Fischell/Otto/Spat/Grosman combination discloses the method of claim 1, but appear to be silent regarding specifically displaying at least one graph of post-prandial glucose data associated with a meal record of the plurality of meal records.
Nevertheless, Abraham teaches ([0064]-[0065] and Figure. 7) that it was known in the healthcare informatics art to display a graph of post-prandial glucose data associated with meal events 750 (note how the plot extends past each meal event 750 into a post-prandial period) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have displayed at least one graph of post-prandial glucose data associated with a meal record of the plurality of meal records in the system of the Fischell/Otto/Spat/Grosman combination as taught by Abraham to advantageously allow patients to visually observe how their BG levels change after meal events thus providing useful information in the planning of future meals thereby improving patient health.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686    

/DEVIN C HEIN/Examiner, Art Unit 3686